Appeal from an award of disability compensation made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law. Claimant’s employer was engaged in the building material business and the maintenance and operation of trucks. Claimant was a truck washer and greaser. The State Industrial Board has found that he became disabled because he suffered from a far-advanced bi-lateral pulmonary tuberculosis, an occupational disease which he contracted due to the nature of his employment and while engaged in his employment. In washing and greasing the trucks claimant worked continually around water in the garage in which there was no heat, doing the same work at night, when he had to get under the trucks with nothing to put under him. The evidence shows a natural progression from these exposures to the development of the tuberculosis and the medical proof is to the effect that the disease was caused and aggravated by the occupation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenek, JJ.